 



EXHIBIT 10.1
Rural Cellular Corporation
2006 Omnibus Incentive Plan
Effective May 25, 2006


Table of Contents

         
Article 1. Establishment, Purpose, and Duration
    1  
 
       
Article 2. Definitions
    1  
 
       
Article 3. Administration
    6  
 
       
Article 4. Shares Subject to this Plan and Maximum Awards
    7  
 
       
Article 5. Eligibility and Participation
    9  
 
       
Article 6. Stock Options
    10  
 
       
Article 7. Stock Appreciation Rights
    11  
 
       
Article 8. Restricted Stock and Restricted Stock Units
    13  
 
       
Article 9. Performance Units/Performance Shares
    14  
 
       
Article 10. Cash-Based Awards and Other Stock-Based Awards
    15  
 
       
Article 11. Transferability of Awards
    16  
 
       
Article 12. Performance Measures
    16  
 
       
Article 13. Nonemployee Director Awards
    18  
 
       
Article 14. Dividend Equivalents
    18  
 
       
Article 15. Beneficiary Designation
    18  
 
       
Article 16. Rights of Participants
    18  
 
       
Article 17. Change of Control
    19  
 
       
Article 18. Amendment, Modification, Suspension, and Termination
    20  
 
       
Article 19. Withholding
    21  
 
       
Article 20. Successors
    21  
 
       
Article 21. General Provisions
    21  



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Rural Cellular Corporation
2006 Omnibus Incentive Plan

Article 1. Establishment, Purpose, and Duration
     1.1     Establishment. Rural Cellular Corporation, a Minnesota corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Rural Cellular Corporation 2006 Omnibus
Incentive Plan (hereinafter referred to as the “Plan”), as set forth in this
document.
     This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, and Other Stock-Based
Awards.
     This Plan shall become effective upon shareholder approval (the “Effective
Date”) and shall remain in effect as provided in Section 1.3 hereof.
     1.2     Purpose of this Plan. The purpose of the Rural Cellular Corporation
2006 Omnibus Incentive Plan is to enable Rural Cellular Corporation, its
Subsidiaries, and/or Affiliates to attract, retain, and reward Employees,
Directors, and Third Party Service Providers and to strengthen the mutuality of
interests between such individuals and the Company’s shareholders, by offering
such individuals equity-based incentives.
     1.3     Duration of this Plan. Unless sooner terminated as provided herein,
this Plan shall terminate ten (10) years from the Effective Date. After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive
Stock Options may be granted more than ten (10) years after the earlier of
(a) adoption of this Plan by the Board or (b) the Effective Date.

Article 2. Definitions
     Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

  2.1   “Affiliate” shall mean any corporation or other entity (including, but
not limited to, a partnership or a limited liability company), that is
affiliated with the Company through stock or equity ownership or otherwise, and
is designated as an Affiliate for purposes of this Plan by the Committee.    
2.2   “Annual Award Limit” or “Annual Award Limits” shall have the meaning set
forth in Section 4.3.     2.3   “Award” means, individually or collectively, a
grant under this Plan of Nonqualified Stock Options, Incentive Stock Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Shares, Performance
Units, Cash-Based Awards, or Other Stock-Based Awards, in each case subject to
the terms of this Plan.

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  2.4   “Award Agreement” means either (i) an agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant.     2.5   “Beneficial Owner” or
“Beneficial Ownership” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.     2.6
  “Board” or “Board of Directors” means the Board of Directors of the Company.  
  2.7   “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 10.     2.8   “Change in Control” means the
happening of any of the following:

(a)     A majority of the directors of the Company elected by the holders of
Company’s Common Stock shall be persons other than persons:
(i)     for whose election proxies shall have been solicited by the Board, or
(ii)     who are then serving as directors appointed by the Board to fill
vacancies on the Board caused by death or resignation (but not by removal) or to
fill newly-created directorships,
(b)     30% or more of the outstanding voting stock of the Company is acquired
or beneficially owned (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, or any successor rule thereto) by any person (other than the
Company or a subsidiary of the Company) or group of persons acting in concert
(other than the acquisition and beneficial ownership by a parent corporation or
its wholly-owned subsidiaries, as long as they remain wholly-owned subsidiaries,
of 100% of the outstanding voting stock of the Company as a result of a merger
which complies with paragraph (c)(i)(B) hereof in all respects), or
(c)     The consummation of:
(i)     a merger or consolidation of the Company with or into another entity
other than
(A)     a merger or consolidation with a subsidiary of the Company, or
(B)     a merger in which the persons who were the beneficial owners,
respectively, of the outstanding Common Stock and outstanding voting stock of
the Company immediately prior to such merger beneficially own, directly or
indirectly, immediately after the merger, a majority of, respectively, the then
outstanding common stock and the then outstanding voting stock of the surviving
entity or its parent entity, or

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(ii)     an exchange, pursuant to a statutory exchange of shares of outstanding
voting stock of the Company held by shareholders of the Company immediately
prior to the exchange, of shares of one or more classes or series of outstanding
voting stock of the Company for cash, securities, or other property, except for
voting securities of a direct or indirect parent entity of the Company (after
giving effect to the statutory share exchange) owning directly, or indirectly
through wholly-owned subsidiaries, both beneficially and of record 100% of the
outstanding voting stock of the Company immediately after the statutory share
exchange if (i) the persons who were the beneficial owners, respectively, of the
outstanding voting stock of the Company and the outstanding Common Stock of the
Company immediately before such statutory share exchange own, directly or
indirectly, immediately after the statutory share exchange a majority of,
respectively, the voting power of the then outstanding voting securities and the
then outstanding common stock (or comparable equity interest) of such parent
entity, and (ii) all holders of any class or series of outstanding voting stock
of the Company immediately prior to the statutory share exchange have the right
to receive substantially the same per share consideration in exchange for their
outstanding voting stock of the Company as all other holders of such class or
series (except for those exercising statutory dissenters’ rights), or
(iii)     the sale or other disposition of all or substantially all of the
assets of the Company (in one transaction or a series of transactions), or

  (d)   The approval by the shareholders of the Company of the liquidation or
dissolution of the Company.

  2.9   “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.     2.10   “Committee” means the
Compensation Committee of the Board or a subcommittee thereof, or any other
committee designated by the Board to administer this Plan. The members of the
Committee shall be appointed from time to time by and shall serve at the
discretion of the Board. If the Committee does not exist or cannot function for
any reason, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.     2.11   “Common Stock” means the Class A
Common Stock, par value $.01 per share, and Class B Common Stock, par value $.01
per share, of the Company.     2.12   “Company” means Rural Cellular
Corporation, a Minnesota corporation, and any successor thereto as provided in
Article 20 herein.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  2.13   “Covered Employee” means any key Employee who is or may become a
“Covered Employee,” as defined in Code Section 162(m), and who is designated,
either as an individual Employee or class of Employees, by the Committee prior
to the earlier of (i) ninety (90) days after the beginning of the Performance
Period or (ii) the date on which twenty-five percent (25%) of the Performance
Period has elapsed, as a “Covered Employee” under this Plan for such applicable
Performance Period.     2.14   “Director” means any individual who is a member
of the Board of Directors of the Company.     2.15   “Effective Date” has the
meaning set forth in Section 1.1.     2.16   “Employee” means any individual
designated as an employee of the Company, its Affiliates, and/or its
Subsidiaries on the payroll records thereof. An Employee shall not include any
individual during any period he or she is classified or treated by the Company,
Affiliate, and/or Subsidiary as an independent contractor, a consultant, or any
employee of an employment, consulting, or temporary agency or any other entity
other than the Company, Affiliate, and/or Subsidiary, without regard to whether
such individual is subsequently determined to have been, or is subsequently
retroactively reclassified as a common-law employee of the Company, Affiliate,
and/or Subsidiary during such period.     2.17   “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, or any successor
act thereto.     2.18   “Fair Market Value” or “FMV” means a price that is based
on the opening, closing, actual, high, low, or average selling prices of a Share
reported on the NASDAQ or other established stock exchange (or exchanges) on the
applicable date, the preceding trading day, the next succeeding trading day, or
an average of trading days, as determined by the Committee in its discretion.
Unless the Committee determines otherwise, Fair Market Value shall be the
closing price of a Share on the most recent date on which Shares were publicly
traded. In the event Shares are not publicly traded at the time a determination
of their value is required to be made hereunder, the determination of their Fair
Market Value shall be made by the Committee in such manner as it deems
appropriate. In each case, the Committee shall determine Fair Market Value in a
manner that satisfies the requirements of Code Section 409A and shall apply the
definition of Fair Market Value consistently to the extent required by Code
Section 409A. If Fair Market Value is a price other than the closing price of a
Share on the most recent date on which Shares were publicly traded, the
definition of FMV shall be specified in the Award Agreement.     2.19   “Grant
Price” means the price established at the time of grant of an SAR pursuant to
Article 7, used to determine whether there is any payment due upon exercise of
the SAR.     2.20   “Incentive Stock Option” or “ISO” means an Option to
purchase Shares granted under Article 6 to an Employee and that is designated as
an Incentive Stock Option and that is intended to meet the requirements of Code
Section 422, or any successor provision.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  2.21   “Insider” shall mean an individual who is, on the relevant date, an
officer or a Director of the Company, or a more than ten percent (10%)
Beneficial Owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, as determined by the
Board in accordance with Section 16 of the Exchange Act.     2.22   “Nonemployee
Director” means a Director who is not an Employee.     2.23   “Nonemployee
Director Award” means any Award granted, whether singly, in combination, or in
tandem, to a Participant who is a Nonemployee Director pursuant to such
applicable terms, conditions, and limitations as the Board or Committee may
establish in accordance with this Plan.     2.24   “Nonqualified Stock Option”
or “NQSO” means an Option that is not intended to meet the requirements of Code
Section 422, or that otherwise does not meet such requirements.     2.25  
“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.     2.26   “Option Price” means the price at which a
Share may be purchased by a Participant pursuant to an Option.     2.27   “Other
Stock-Based Award” means an equity-based or equity-related Award not otherwise
described by the terms of this Plan, granted pursuant to Article 10.     2.28  
“Participant” means any eligible individual as set forth in Article 5 to whom an
Award is granted.     2.29   “Performance-Based Compensation” means compensation
under an Award that is intended to satisfy the requirements of Code Section
162(m) for certain performance-based compensation paid to Covered Employees.
Notwithstanding the foregoing, nothing in this Plan shall be construed to mean
that an Award that does not satisfy the requirements for performance-based
compensation under Code Section 162(m) does not constitute performance-based
compensation for other purposes, including Code Section 409A.     2.30  
“Performance Measures” means measures as described in Article 12 on which the
performance goals are based and which are approved by the Company’s shareholders
pursuant to this Plan in order to qualify Awards as Performance-Based
Compensation.     2.31   “Performance Period” means the period of time during
which the performance goals must be met in order to determine the degree of
payout and/or vesting with respect to an Award.     2.32   “Performance Share”
means an Award under Article 9 herein and subject to the terms of this Plan,
denominated in Shares, the value of which at the time it is payable is
determined as a function of the extent to which corresponding performance
criteria have been achieved.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  2.33   “Performance Unit” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in units, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.     2.34   “Period of Restriction”
means the period when Restricted Stock or Restricted Stock Units are subject to
a substantial risk of forfeiture (based on the passage of time, the achievement
of performance goals, or upon the occurrence of other events as determined by
the Committee, in its discretion), as provided in Article 8.     2.35   “Person”
shall have the meaning ascribed to such term in Section 3(a)(9) of the Exchange
Act and used in Sections 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d) thereof.     2.36   “Plan” means the Rural Cellular Corporation
2006 Omnibus Incentive Plan.     2.37   “Plan Year” means the calendar year.    
2.38   “Prior Plans” means the Company’s 1995 Stock Compensation Plan and the
Stock Option Plan for Nonemployee Directors.     2.39   “Restricted Stock” means
an Award granted to a Participant pursuant to Article 8.     2.40   “Restricted
Stock Unit” means an Award granted to a Participant pursuant to Article 8,
except no Shares are actually awarded to the Participant on the date of grant.  
  2.41   “Share” means a share of Class A common stock of the Company, $.01 par
value per share.     2.42   “Stock Appreciation Right” or “SAR” means an Award,
designated as an SAR, pursuant to the terms of Article 7 herein.     2.43  
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.     2.44   “Third Party Service Provider” means any consultant,
agent, adviser, or independent contractor who renders services to the Company, a
Subsidiary, or an Affiliate that (a) are not in connection with the offer and
sale of the Company’s securities in a capital raising transaction and (b) do not
directly or indirectly promote or maintain a market for the Company’s
securities.


Article 3. Administration
     3.1     General. The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     3.2     Authority of the Committee. The Committee shall have full and
exclusive discretionary power to interpret the terms and the intent of this Plan
and any Award Agreement or other agreement or document ancillary to or in
connection with this Plan, to determine eligibility for Awards and to adopt such
rules, regulations, forms, instruments, and guidelines for administering this
Plan as the Committee may deem necessary or proper. Such authority shall
include, but not be limited to, selecting Award recipients, establishing all
Award terms and conditions, including the terms and conditions set forth in
Award Agreements, granting Awards as an alternative to or as the form of payment
for grants or rights earned or due under compensation plans or arrangements of
the Company, construing any ambiguous provision of the Plan or any Award
Agreement, and, subject to Article 18, adopting modifications and amendments to
this Plan or any Award Agreement, including, without limitation, any that are
necessary to comply with the laws of the countries and other jurisdictions in
which the Company, its Affiliates, and/or its Subsidiaries operate.
     3.3     Delegation. The Committee may delegate to one or more of its
members or to one or more officers of the Company and/or its Subsidiaries and
Affiliates or to one or more agents or advisers such administrative duties or
powers as it may deem advisable, and the Committee or any individuals to whom it
has delegated duties or powers as aforesaid may employ one or more individuals
to render advice with respect to any responsibility the Committee or such
individuals may have under this Plan. The Committee may, by resolution,
authorize one or more officers of the Company to do one or more of the following
on the same basis as can the Committee: (a) designate Employees to be recipients
of Awards; (b) designate Third Party Service Providers to be recipients of
Awards; and (c) determine the size of any such Awards; provided, however,
(i) the Committee shall not delegate such responsibilities to any such officer
for Awards granted to an Employee who is considered an Insider; (ii) the
resolution providing such authorization sets forth the total number of Awards
such officer(s) may grant; and (iii) the officer(s) shall report periodically to
the Committee regarding the nature and scope of the Awards granted pursuant to
the authority delegated.

Article 4. Shares Subject to this Plan and Maximum Awards
     4.1     Number of Shares Available for Awards. Subject to adjustment as
provided in Section 4.4 herein, the maximum number of Shares available for grant
to Participants under this Plan (the “Share Authorization”) shall be:

  (a)   1,000,000 Shares,     (b)   Plus:

  (i)   255,697 Shares not issued or subject to outstanding awards under the
Company’s Prior Plans as of the Effective Date and     (ii)   any Shares subject
to 1,772,569 outstanding awards as of the Effective Date under the Prior Plans
that on or after the Effective Date cease for any reason to be subject to such
awards (other than by reason of exercise or settlement of the awards to the
extent they are exercised for or settled in vested and nonforfeitable Shares),

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (iii)   up to an aggregate maximum of 2,028,266 Shares.

  (c)   The maximum number of Shares of the Share Authorization that may be
issued pursuant to ISOs under this Plan shall be 3,028,266 Shares.

     4.2     Share Usage. Shares covered by an Award shall only be counted as
used to the extent they are actually issued. Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares, or are exchanged
with the Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan. Moreover,
if the Option Price of any Option granted under this Plan or the tax withholding
requirements with respect to any Award granted under this Plan are satisfied by
tendering Shares to the Company (by either actual delivery or by attestation),
or if an SAR is exercised, only the number of Shares issued, net of the Shares
tendered, if any, will be deemed delivered for purposes of determining the
maximum number of Shares available for delivery under this Plan. The Shares
available for issuance under this Plan may be authorized and unissued Shares or
repurchased Shares.
     4.3     Annual Award Limits. Unless and until the Committee determines that
an Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under this Plan:

  (a)   Options: The maximum aggregate number of Shares subject to Options
granted in any one Plan Year to any one Participant shall be one hundred
thousand (100,000).     (b)   SARs: The maximum number of Shares subject to
Stock Appreciation Rights granted in any one Plan Year to any one Participant
shall be one hundred thousand (100,000).     (c)   Restricted Stock or
Restricted Stock Units: The maximum aggregate grant with respect to Awards of
Restricted Stock or Restricted Stock Units in any one Plan Year to any one
Participant shall be one hundred thousand (100,000) Shares.     (d)  
Performance Units or Performance Shares: The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may be awarded in any
one Plan Year shall be one hundred thousand (100,000) Shares, or equal to the
value of one hundred thousand (100,000) Shares determined as of the date of
vesting.     (e)   Cash-Based Awards: The maximum aggregate amount awarded with
respect to Cash-Based Awards to any one Participant in any one Plan Year may not
exceed the value of two million ($2,000,000) dollars determined as of the date
of vesting.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (f)   Other Stock-Based Awards. The maximum aggregate grant with respect to
Other Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any
one Participant shall be one hundred thousand (100,000) Shares.

     4.4     Adjustments in Authorized Shares. In the event of any corporate
event or transaction (including, but not limited to, a change in the Shares of
the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, partial or complete
liquidation, stock dividend, stock split, reverse stock split, split up,
spin-off, or other distribution of stock or property of the Company, combination
of Shares, exchange of Shares, dividend in kind, or other like change in capital
structure, number of outstanding Shares or distribution (other than normal cash
dividends) to shareholders of the Company, or any similar corporate event or
transaction, the Committee, in its sole discretion, in order to prevent dilution
or enlargement of Participants’ rights under this Plan, shall substitute or
adjust, as applicable, the number and kind of Shares that may be issued under
this Plan or under particular forms of Awards, the number and kind of Shares
subject to outstanding Awards, the Option Price or Grant Price applicable to
outstanding Awards, the Annual Award Limits, and other value determinations
applicable to outstanding Awards.
     The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under this Plan to reflect or related to
such changes or distributions and to modify any other terms of outstanding
Awards, including modifications of performance goals and changes in the length
of Performance Periods. The Committee shall not make any adjustment pursuant to
this Section 4.4 that would prevent Performance-Based Compensation from
satisfying the requirements of Code Section 162(m); that would cause an Award
that is otherwise exempt from Code Section 409A to become subject to
Section 409A; or that would cause an Award that is subject to Code Section 409A
to fail to satisfy the requirements of Section 409A. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.
     Subject to the provisions of Article 18 and notwithstanding anything else
herein to the contrary, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate (including, but not limited to, a
conversion of equity awards into Awards under this Plan in a manner consistent
with paragraph 53 of FASB Interpretation No. 44), subject to compliance with the
rules under Code Sections 409A, 422 and 424, as and where applicable.

Article 5. Eligibility and Participation
     5.1     Eligibility. Individuals eligible to participate in this Plan
include all Employees, Directors, and Third Party Service Providers.
     5.2     Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of, any and all terms permissible by law, and the amount
of each Award.

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Article 6. Stock Options
     6.1     Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion; provided that ISOs may be granted only to eligible
Employees of the Company or of any parent or subsidiary corporation (as
permitted under Code Sections 422 and 424). However, if a Participant provides
services to an Affiliate and/or Subsidiary and not to the Company, the
Participant may be granted an Option only to the extent that the Company
qualifies as a “service recipient” with respect to the Participant for purposes
of Code Section 409A (which generally requires that the Affiliate or Subsidiary
be related to the Company through at least 50% common ownership or control, or,
in certain circumstances, through at least 20% common ownership or control).
     6.2     Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or a NQSO.
     6.3     Option Price. The Option Price for each grant of an Option under
this Plan shall be determined by the Committee in its sole discretion and shall
be specified in the Award Agreement; provided, however, the Option Price must be
at least equal to one hundred percent (100%) of the FMV of the Shares as
determined on the date of grant.
     6.4     Term of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant. Notwithstanding the foregoing, for Nonqualified Stock Options
granted to Participants outside the United States, the Committee has the
authority to grant Nonqualified Stock Options that have a term greater than ten
(10) years.
     6.5     Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
     6.6     Payment. Options granted under this Article 6 shall be exercised by
the delivery of a notice of exercise to the Company or an agent designated by
the Company in a form specified or accepted by the Committee, or by complying
with any alternative procedures which may be authorized by the Committee,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.
     A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price prior to their tender to satisfy the Option
Price if acquired under this Plan or any other compensation plan maintained by
the Company or have been purchased on the open market);

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(c) by a cashless (broker-assisted) exercise; (d) by a combination of (a),
(b) and/or (c); or (e) any other method approved or accepted by the Committee in
its sole discretion.
     Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
     Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
     6.7     Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.
     6.8     Termination of Employment. Each Participant’s Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
     6.9     Notification of Disqualifying Disposition. If any Participant shall
make any disposition of Shares issued pursuant to the exercise of an ISO under
the circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
     6.10   Compliance with Section 409A. The Committee shall not extend the
period to exercise an Option to the extent that the extension would cause the
Option to become subject to Code Section 409A.

Article 7. Stock Appreciation Rights
     7.1     Grant of SARs. Subject to the terms and conditions of this Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee. However, if a Participant provides services to
an Affiliate and/or Subsidiary and not to the Company, the Participant may be
granted an SAR only to the extent that the Company qualifies as a “service
recipient” with respect to the Participant for purposes of Code Section 409A
(which generally requires that the Affiliate or Subsidiary be related to the
Company through at least 50% common ownership or control, or, in certain
circumstances, through at least 20% common ownership or control).

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.
     The Grant Price for each grant of an SAR shall be determined by the
Committee and shall be specified in the Award Agreement; provided, however, the
Grant Price on the date of grant must be at least equal to one hundred percent
(100%) of the FMV of the Shares as determined on the date of grant.
     7.2     SAR Agreement. Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine.
     7.3     Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.
     7.4     Exercise of SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.
     7.5     Settlement of SARs. Upon the exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

  (a)   The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by     (b)   The number of Shares with respect to which
the SAR is exercised.

     At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
     7.6     Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to this Plan,
and may reflect distinctions based on the reasons for termination.
     7.7     Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares received upon exercise of an SAR
granted pursuant to this Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Shares received upon exercise of an SAR for a specified
period of time.

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     7.8     Compliance with Section 409A. The Committee shall not extend the
period to exercise an SAR to the extent that the extension would cause the SAR
to become subject to Code Section 409A.

Article 8. Restricted Stock and Restricted Stock Units
     8.1     Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.
     8.2     Restricted Stock or Restricted Stock Unit Agreement. Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.
     8.3     Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to this Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable laws or
under the requirements of any stock exchange or market upon which such Shares
are listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.
     To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.
     Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
     8.4     Certificate Legend. In addition to any legends placed on
certificates pursuant to Section 8.3, each certificate representing Shares of
Restricted Stock granted pursuant to this Plan may bear a legend such as the
following or as otherwise determined by the Committee in its sole discretion:
     The sale or transfer of Shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Rural Cellular Corporation 2006
Omnibus Incentive Plan and in the associated Award Agreement. A copy of this
Plan and such Award Agreement may be obtained from Rural Cellular Corporation.

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     8.5     Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock granted hereunder may be granted the right to exercise full voting rights
with respect to those Shares during the Period of Restriction. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder.
     8.6     Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.
     8.7     Section 83(b) Election. The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Code Section 83(b). If a Participant makes an election pursuant to Code Section
83(b) concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.
     8.8     Compliance with Section 409A. Unless the Committee provides
otherwise in an Award Agreement, each Restricted Stock Unit shall be paid in
full to the Participant no later than the 15th day of the third month after the
end of the first calendar year in which the Restricted Stock Unit is no longer
subject to a “substantial risk of forfeiture” within the meaning of Code Section
409A. If the Committee provides in an Award Agreement that a Restricted Stock
Unit is intended to be subject to Code Section 409A, the Award Agreement shall
include terms that are designed to satisfy the requirements of Section 409A.

Article 9. Performance Units/Performance Shares
     9.1     Grant of Performance Units/Performance Shares. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.
     9.2     Value of Performance Units/Performance Shares. Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.
     9.3     Earning of Performance Units/Performance Shares. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/Performance Shares shall be entitled to receive
payout on the value and number of Performance Units/Performance Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance goals have been achieved.

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     9.4     Form and Timing of Payment of Performance Units/Performance Shares.
Payment of earned Performance Units/Performance Shares shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
this Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
     9.5     Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Performance Units
and/or Performance Shares following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Awards of
Performance Units or Performance Shares issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.
     9.6     Compliance with Section 409A. Unless the Committee provides
otherwise in an Award Agreement, each Performance Share or Performance Unit
shall be paid in full to the Participant no later than the 15th day of the third
month after the end of the first calendar year in which the Performance Share or
Performance Unit is no longer subject to a “substantial risk of forfeiture”
within the meaning of Code Section 409A. If the Committee provides in an Award
Agreement that a Performance Share or Performance Unit is intended to be subject
to Code Section 409A, the Award Agreement shall include terms that are designed
to satisfy the requirements of Section 409A.

Article 10. Cash-Based Awards and Other Stock-Based Awards
     10.1     Grant of Cash-Based Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.
     10.2     Grant of Other Stock-Based Awards. The Committee may grant other
types of equity-based or equity-related Awards not otherwise described by the
terms of this Plan (including the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions, as the
Committee shall determine. Such Awards may involve the transfer of actual Shares
to Participants, or payment in cash or otherwise of amounts based on the value
of Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
     10.3     Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee. The Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     10.4     Payment of Cash-Based Awards and Other Stock-Based Awards.
Payment, if any, with respect to a Cash-Based Award or an Other Stock-Based
Award shall be made in accordance with the terms of the Award, in cash or Shares
as the Committee determines.
     10.5     Termination of Employment. The Committee shall determine the
extent to which the Participant shall have the right to receive Cash-Based
Awards or Other Stock-Based Awards following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, be included in an agreement entered into with
each Participant, need not be uniform among all Awards of Cash-Based Awards or
Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.
     10.6     Compliance with Section 409A. Unless the Committee provides
otherwise in an Award Agreement, each Cash-Based Award or Other Stock-Based
Award shall be paid in full to the Participant no later than the 15th day of the
third month after the end of the first calendar year in which the Cash-Based
Award or Other Stock-Based Award is no longer subject to a “substantial risk of
forfeiture” within the meaning of Code Section 409A. If the Committee provides
in an Award Agreement that a Cash-Based Award or Other Stock-Based Award is
intended to be subject to Code Section 409A, the Award Agreement shall include
terms that are designed to satisfy the requirements of Section 409A.

Article 11. Transferability of Awards
     11.1     Transferability of Incentive Stock Options. No ISO granted under
this Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all ISOs granted to a Participant under Article 6 shall be exercisable
during his or her lifetime only by such Participant.
     11.2     All Other Awards. Except for Qualified Domestic Relations Orders
or as provided in a Participant’s Award Agreement or otherwise determined at any
time by the Committee, no Award granted under this Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution; provided that the Board
or Committee may permit further transferability, on a general or a specific
basis, and may impose conditions and limitations on any permitted
transferability. Further, except as otherwise provided in a Participant’s Award
Agreement or otherwise determined at any time by the Committee, or unless the
Board or Committee decides to permit further transferability, all Awards granted
to a Participant under this Plan shall be exercisable during his or her lifetime
only by such Participant. With respect to those Awards (other than ISOs), if
any, that are permitted to be transferred to another individual, references in
this Plan to exercise or payment related to such Awards by or to the Participant
shall be deemed to include, as determined by the Committee, the Participant’s
permitted transferee.

Article 12. Performance Measures
     12.1     Performance Measures. The performance goals upon which the payment
or vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

  (a)   Net earnings or net income (before or after taxes);   (b)   Earnings per
share;

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (c)   Net sales, revenue growth, or local service revenue;   (d)   Net
operating profit;   (e)   Operating income;   (f)   Return measures (including,
but not limited to, return on assets, capital, invested capital, equity, sales,
or revenue);   (g)   Cash flow (including, but not limited to, operating cash
flow, free cash flow, cash flow return on equity, and cash flow return on
investment);   (h)   Earnings before or after taxes, interest, depreciation,
and/or amortization (including adjusted EBITDA);   (i)   EBITDA margin   (j)  
Gross or operating margins;   (k)   Productivity ratios;   (l)   Share price
(including, but not limited to, growth measures and total shareholder return);  
(m)   Expense targets;   (n)   Margins;   (o)   Operating efficiency;   (p)  
Market share;   (q)   Customer satisfaction;   (r)   Working capital targets;  
(s)   Capital expenditures;   (t)   Customer growth, net customer growth, or
local service revenue growth; and   (u)   Economic value added or EVA® (net
operating profit after tax minus the sum of capital multiplied by the cost of
capital).

     Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures may be
compared to the performance of a group of comparative companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (l) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.
     12.2     Evaluation of Performance. The Committee may provide in any such
Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
     12.3     Adjustment of Performance-Based Compensation. Awards that are
intended to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     12.4     Committee Discretion. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.

Article 13. Nonemployee Director Awards
     The Board or Committee shall determine all Awards to Nonemployee Directors.
The terms and conditions of any grant to any such Nonemployee Director shall be
set forth in an Award Agreement. The Company shall have the ability to grant a
Nonemployee Director an Award under the Plan in lieu of cash compensation for
services rendered by the Nonemployee Director.

Article 14. Dividend Equivalents
     Any Participant selected by the Committee may be granted dividend
equivalents based on the dividends declared on Shares that are subject to any
Award, to be credited as of dividend payment dates, during the period between
the date the Award is granted and the date the Award is exercised, vests or
expires, as determined by the Committee. Such dividend equivalents shall be
converted to cash or additional Shares by such formula and at such time and
subject to such limitations as may be determined by the Committee. Unless the
Award Agreement provides otherwise, such dividend equivalents shall be paid to
the Participant at least annually, not later than the 15th day of the third
month following the end of the calendar year in which the dividend equivalents
are credited (or, if later, the 15th day of the third month following the end of
the calendar year in which the dividend equivalents are no longer subject to a
substantial risk of forfeiture within the meaning of Code Section 409A). Any
dividend equivalents that are accumulated and paid after the date specified in
the preceding sentence shall be explicitly set forth in a separate arrangement
that provides for the payment of the dividend equivalents at a time and in a
manner that satisfies the requirements of Code Section 409A.

Article 15. Beneficiary Designation
     Each Participant under this Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Plan is to be paid in case of his death before he
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative.

Article 16. Rights of Participants
     16.1     Employment. Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries, to terminate any

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Participant’s employment or service on the Board or to the Company, its
Affiliates and/or its Subsidiaries at any time or for any reason not prohibited
by law, nor confer upon any Participant any right to continue his employment or
service as a Director or Third Party Service Provider for any specified period
of time.
     Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.
     16.2     Participation. No individual shall have the right to be selected
to receive an Award under this Plan, or, having been so selected, to be selected
to receive a future Award.
     16.3     Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

Article 17. Change of Control
     17.1     Treatment of Awards Upon a Change of Control. Upon the occurrence
of a Change of Control, unless otherwise specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges, or unless the Committee shall
determine otherwise in the Award Agreement:

  (a)   Any and all Options and SARs granted hereunder shall become immediately
exercisable;     (b)   Any Period of Restriction and restrictions imposed on
Restricted Stock or Restricted Stock Units shall lapse;     (c)   The target
payout opportunities attainable under all outstanding Awards of
performance-based Restricted Stock, performance-based Restricted Stock Units,
Performance Units, Performance Shares, and performance-based Cash-Based Awards
shall be deemed to have been earned based on an assumed achievement of all
relevant targeted performance goals as of the effective date of the Change of
Control.

  (i)   The vesting of all Awards denominated in Shares shall be accelerated as
of the effective date of the Change of Control and shall be paid out to
Participants within thirty (30) days following the effective date of the Change
of Control.     (ii)   Awards denominated in cash shall be paid to Participants
in cash within thirty (30) days following the effective date of the Change of
Control.

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (d)   The Committee may, in its sole discretion, elect to pay out all Awards
in cash in lieu of shares.

     17.2     Cash Out of the Awards. The Committee may, in its sole discretion:
(i) determine that any or all outstanding Awards granted under the Plan, will be
canceled and terminated and that in connection with such cancellation and
termination the holder of such Award may receive for each Share subject to such
Award a cash payment (or the delivery of shares of stock, other securities or a
combination of cash, stock and securities equivalent to such cash payment) equal
to the difference, if any, between the consideration received by shareholders of
the Company in respect of a Share in connection with such transaction and the
purchase price per share, if any, under the Award multiplied by the number of
Shares subject to such Award; provided that if such product is zero or less, the
Awards may be canceled and terminated without payment therefor.

Article 18. Amendment, Modification, Suspension, and Termination
     18.1     Amendment, Modification, Suspension, and Termination. Subject to
Section 18.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, Options or SARs issued under
this Plan will not be repriced, replaced, or regranted through cancellation, or
by lowering the Option Price of a previously granted Option or the Grant Price
of a previously granted SAR, and no material amendment of this Plan shall be
made without shareholder approval if shareholder approval is required by law,
regulation, or stock exchange rule; including, but not limited to, the
Securities Exchange Act of 1934, as amended, the Internal Revenue Code of 1986,
as amended, and, if applicable, the New York Stock Exchange Listed Company
Manual/the Nasdaq issuer rules.
     18.2     Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The Committee shall not
make any adjustment pursuant to this Section 18.2 that would prevent
Performance-Based Compensation from satisfying the requirements of Code
Section 162(m); that would cause an Award that is otherwise exempt from Code
Section 409A to become subject to Section 409A; or that would cause an Award
that is subject to Code Section 409A to fail to satisfy the requirements of
Section 409A. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan.
     18.3     Awards Previously Granted. Notwithstanding any other provision of
this Plan to the contrary (other than Section 18.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     18.4      Amendment to Conform to Law. Notwithstanding any other provision
of this Plan to the contrary, the Board of Directors may amend the Plan or an
Award Agreement, to take effect retroactively or otherwise, as deemed necessary
or advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder.

Article 19. Withholding
     19.1     Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
     19.2     Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

Article 20. Successors
     All obligations of the Company under this Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 21. General Provisions
     21.1     Forfeiture Events.

  (a)   The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.     (b)   If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, if the Participant knowingly or grossly negligently

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      engaged in the misconduct, or knowingly or grossly negligently failed to
prevent the misconduct, or if the Participant is one of the individuals subject
to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, the
Participant shall reimburse the Company the amount of any payment in settlement
of an Award earned or accrued during the twelve- (12-) month period following
the first public issuance or filing with the United States Securities and
Exchange Commission of the financial document embodying such financial reporting
requirement.

     21.2     Legend. The certificates for Shares may include any legend which
the Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
     21.3     Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.
     21.4     Severability. In the event any provision of this Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
     21.5     Requirements of Law. The granting of Awards and the issuance of
Shares under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     21.6     Delivery of Title. The Company shall have no obligation to issue
or deliver evidence of title for Shares issued under this Plan prior to:

  (a)   Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and     (b)   Completion of any
registration or other qualification of the Shares under any applicable national,
state, or foreign law or ruling of any governmental body that the Company
determines to be necessary or advisable.

     21.7     Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
     21.8     Investment Representations. The Committee may require any
individual receiving Shares pursuant to an Award under this Plan to represent
and warrant in writing that the individual is acquiring the Shares for
investment and without any present intention to sell or distribute such Shares.
     21.9     Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the laws in other countries in which the Company, its Affiliates, and/or its
Subsidiaries operate or have Employees, Directors, or Third Party Service
Providers, the Committee, in its sole discretion, shall have the power and
authority to:

  (a)   Determine which Affiliates and Subsidiaries shall be covered by this
Plan;     (b)   Determine which Employees and/or Directors, or Third Party
Service Providers outside the United States are eligible to participate in this
Plan;     (c)   Modify the terms and conditions of any Award granted to
Employees and/or Directors or Third Party Service Providers outside the United
States to comply with applicable foreign laws;     (d)   Establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable. Any subplans and modifications to Plan
terms and procedures established under this Section 21.9 by the Committee shall
be attached to this Plan document as appendices; and     (e)   Take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local government regulatory exemptions or approvals.

     Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate applicable law.
     21.10     Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
     21.11     Unfunded Plan. Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company, and/or its
Subsidiaries, and/or its Affiliates may make to aid it in meeting its
obligations under this Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any Participant,
beneficiary, legal representative, or any other individual. To the extent that
any individual acquires a right to receive payments from the Company, its
Subsidiaries, and/or its Affiliates under this Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company, a
Subsidiary, or an Affiliate, as the case may be. All payments to be made
hereunder shall be paid from the general funds of the Company, a Subsidiary, or
an Affiliate, as the case may be and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in this Plan.
     21.12     No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     21.13     Retirement and Welfare Plans. Neither Awards made under this Plan
nor Shares or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any Subsidiary’s or Affiliate’s retirement plans (both
qualified and non-qualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing a Participant’s benefit.
     21.14     Deferred Compensation. If any Award would be considered deferred
compensation as defined under Code Section 409A and would fail to meet the
requirements of Code Section 409A, then such Award shall be null and void.
However, the Committee may permit deferrals of compensation pursuant to the
terms of a Participant’s Award Agreement, a separate plan, or a subplan which
(in each case) meets the requirements of Code Section 409A. Additionally, to the
extent any Award is subject to Code Section 409A, notwithstanding any provision
herein to the contrary, this Plan does not permit the acceleration of the time
or schedule of any distribution related to such Award, except as permitted by
Code Section 409A.
     21.15     Nonexclusivity of this Plan. The adoption of this Plan shall not
be construed as creating any limitations on the power of the Board or Committee
to adopt such other compensation arrangements as it may deem desirable for any
Participant.
     21.16     No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (ii) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.
     21.17     Governing Law. The Plan and each Award Agreement shall be
governed by the laws of the State of Minnesota, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.
Unless otherwise provided in the Award Agreement, recipients of an Award under
this Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Minnesota to resolve any and all issues that may
arise out of or relate to this Plan or any related Award Agreement.
     21.18     Indemnification. Subject to requirements of Minnesota law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided that he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his/her own behalf, unless such loss,
cost, liability, or expense is a result of his/her own willful misconduct or
except as expressly provided by statute.

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.
     21.19     No Guarantee of Favorable Tax Treatment. Although the Company
intends to administer the Plan so that Awards will be exempt from, or will
comply with, the requirements of Code Section 409A, the Company does not warrant
that any Award under the Plan will qualify for favorable tax treatment under
Code Section 409A or any other provision of federal, state, local, or foreign
law. The Company shall not be liable to any Participant for any tax the
Participant might owe as a result of the grant, holding, vesting, exercise, or
payment of any Award under the Plan.
     21.20     Prior Plan Awards. Awards previously made under Prior Plans shall
remain outstanding and in effect and the adoption of this Plan shall in no way
modify such awards. However, Shares subject to outstanding awards under Prior
Plans that cease for any reason to be subject to such awards (other than by
reason of exercise or settlement of the awards to the extent they are exercised
for or settled in vested and nonforfeitable Shares) may be added to the Share
Authorization under this Plan as provided in Section 4.1 hereof.

25